WOOD, J.
In each of three counts of an information appellant Terrell Redding was accused of the crime of robbery. He was also charged with two prior felony convictions, which he admitted. He waived a jury trial and was found guilty on all counts by the court. He prosecutes this appeal from the judgments of conviction and from the order denying his motion for a new trial.
The only contention made on appeal is that the evidence is insufficient to justify the convictions. On December 18, 1939, at a public market at 1965 West Pico street in the city of Los Angeles three men forcibly took certain sums of money from three individuals. Appellant was identified by three different witnesses as being one of the three men engaged in the robbery. Counsel for appellant refers to certain points brought out on cross-examination concerning the identification by these witnesses. The points brought out go to the weight and not to the sufficiency of the evidence. The record discloses that the evidence is ample to sustain the convictions. The appeal is devoid of merit.
*158The judgments and the order denying the motion for a new trial are affirmed.
Moore, P. J., and McComb, J., concurred.